Case 3:20-cv-00921-HEH-EWH Document 4 Filed 01/28/21 Page 1 of 1 PagelD# 8

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JOSE GENARO CALDERON-MELGAR, )

Petitioner,
Vv. Civil Action No. 3:20CV921—-HEH
SUPERINTENDENT CAROLINE
DETENTION FACILITY, et al., )
Respondent.
MEMORANDUM OPINION

(Dismissing Civil Action Without Prejudice)

By Memorandum Order entered on December 16, 2020, the Court directed
Petitioner, within eleven (11) days of the date of entry thereof, to complete and return the
standardized form for filing a 28 U.S.C. § 2241 petition. The Court warned Petitioner
that the failure to comply with the terms of the December 16, 2020 Memorandum Order
would result in the dismissal of the action. See Fed. R. Civ. P. 41(b).

More than eleven (11) days have elapsed and Petitioner has not completed and
returned the § 2241 form or otherwise responded to the December 16, 2020
Memorandum Order. Accordingly, the action will be dismissed without prejudice. A
certificate of appealability will be denied.

An appropriate Order shall accompany this Memorandum Opinion.°

Ay, !s/

Henry E. Hudson
Date: Jan, 28 202 / Senior United States District Judge
Richmond, Virginia
